DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

 Terminal Disclaimer
The terminal disclaimer filed on 10/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending Application no. 16/461,749 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1, 3, 5-6, 8-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “microfine” in claim 1 is a relative term which renders the claim indefinite. The term “microfine droplets” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim language and instant specification do not provide any disclosure towards a size range of droplets to be considered as microfine. For examination purposes, the instant droplets will be interpreted to include any fine and/or micron sized droplets. 
The term “vicinity” in claim 1 is a relative term which renders the claim indefinite. The term “in a vicinity of the surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim language and the instant specification what distance from the metal powder surface is intended to be included within a vicinity of the surface of the metal powder. The relative term is further contradictory to the language in the preamble of “provided on a surface thereof with a glassy thin film” as the glassy substance being in a vicinity of the metal powder surface does not necessarily require it to be on the surface of the metal powder. For examination purposes, the claim language will be interpreted to include a glassy substance either on or in a vicinity of a metal powder surface. 
Claims 3, 5-6, 8-10 and 12-14 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 6060165, hereinafter referred to as "Asada") as evidenced by Zhang et al. (NPL "A thermodynamic assessment..." hereinafter referred to as "Zhang") and in view of Chandler et al. (US 2005/0262966, hereinafter referred to as "Chandler").
claims 1, 3, and 12, Asada teaches a method for providing a metal powder having a vitreous thin layer on the surface (Abstract), including steps of: 
bringing a solution comprising a heat-decomposable metal compound to fine droplets, wherein at least one precursor of an oxide that is heat-decomposable to produce a vitreous material, which together with the metal does not form a solid solution, is added to the solution (Col. 3 lines 16-30), 
feeding the droplets through a carrier gas having a weakly reducing property in a ceramic tube and heat-decomposing the droplets to prepare the metal powder with an oxide coating (Col. 6 lines 53-60). 
Asada teaches that the metal powder prepared may be made of iron (Col. 5 lines 1-4), such that it is implicit that the starting metal compound in the solution for preparing the metal powder (Col. 6 lines 46-47) would be an iron compound when preparing an iron powder. 
Asada teaches heating the droplets above a decomposition temperature of the metal compound, and preferably above a melting temperature of the metal produced from the metal compound (Col. 5 lines 14-20). When heating above a melting temperature of the metal, it necessarily follows that heating would exceed a decomposition temperature of the precursor. 
Furthermore, Asada teaches an example wherein the vitreous layer contains 50 wt.% SiO2 and 50 wt.% BaO in terms of oxide (Table 1, Ex. 5 and Col. 7 lines 66-67), rendering obvious the glassy substance as claimed. 
When converted, the 50-50 wt.% BaO-SiO2 vitreous thin surface layer of Asada provides 0.282 mole fraction of BaO, which in view of the BaO-SiO2 phase diagram disclosed in Zhang (Pg. 26, Fig. 8), provides a liquid phase temperature of the glass coating ~1703 K, 1430ºC. When preparing an iron metal powder with the BaO-SiO2 vitreous thin surface layer as suggested by 
Asada teaches including an alcohol in the metal compound and precursor solution (Col. 8 lines 1-3); however, Asada does not teach a reducing agent exhibiting a reducing activity in the solution within a concentration as claimed.  
Chandler teaches a spray pyrolysis method [0177] for forming nickel alloy particles with an alloying element of iron [0233]. Chandler teaches using a precursor solution containing a metal precursor undergoing a reaction to form the metal particles, and further teaches an additive reducing agent in the solution to facilitate the reaction. Chandler teaches that including 1-15 weight percent of a reducing agent in the precursor solution can reduce the need for a reducing gas in a particle carrier gas [0213, 0218]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal compound and oxide precursor solution of Asada to include 1-15 wt. % of a reducing agent as taught by Chandler in order to improve the reduction rate of the iron compound in the solution under a weakly reducing atmosphere (Asada Col. 6 lines 53-56). As Asada discloses iron as a readily oxidizable metal (Col. 5 lines 1-5), one of ordinary skill would have been motivated to include a reducing agent in combination with the reducing atmosphere to ensure effective reduction of the iron compound to iron metal powder.
Regarding claim 6, Asada teaches a metal concentration of 50 g/L from dissolving the metal compound into a starting solution, and further teaches an amount of oxide precursor added 
Regarding claim 10, as the combined method of Asada and Chandler teaches substantially similar steps to the instant method, a powder resulting from the method of Asada in view of Chandler would be expected to render obvious an Fe content in the vitreous layer as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).
Regarding claim 13, the carrier gas in Asada being regulated to have a weakly reducing property (Col. 6 lines 54-56) is seen to render obvious a carrier gas having less than 50% reducing gas content. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 14, Asada discloses that it is known to use hydrogen gas in reducing atmospheres (Col. 1 lines 39-45), such that it would have been obvious to one of ordinary skill in the art to select hydrogen for the reducing gas content in the carrier gas (Col. 6 lines 54-56). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 6060165, hereinafter referred to as "Asada") as evidenced by Zhang et al. (NPL "A thermodynamic assessment..." hereinafter referred to as "Zhang") and in view of Chandler et al. (US 2005/0262966, hereinafter referred to as "Chandler") as applied to claim 1 above, and as .
Regarding claim 8, Asada teaches that the metal powder may be made of iron, nickel, and alloys thereof (Col. 5 lines 1-5). As shown in the Fe-Ni phase diagram provided in the disclosure of Cortez (Pg. 2034, Fig. 3), the melting point range across all Fe-Ni alloys is 1716-1811 K, or 1442.85~1537.85 ºC, such that all Fe-Ni melting points when taken in combination with the BaO-SiO2 liquid phase temperature of Asada would fall within the range of the instant formula (2) (12.85~107.85ºC).
Regarding claim 9, Asada teaches the metal powder made be formed of Fe-Ni alloys (Col. 5 lines 1-5); however, Asada is silent with regards to a specific ratio of nickel to iron. 
Chandler teaches a spray pyrolysis method [0177] for forming nickel alloy particles with an alloying element of iron at a content of 0.1-40 wt% [0232-0233], implying Ni:Fe = 60:40 to 99.9:0.1. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an Ni:Fe ratio in the method of Asada to be one suggested by the range of Chandler for the expressed purpose of enabling synthesis of Fe-Ni alloys as metal powder materials.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 6060165, hereinafter referred to as "Asada") as evidenced by Zhang et al. (NPL "A thermodynamic assessment..." hereinafter referred to as "Zhang") and in view of Chandler et al. (US 2005/0262966, hereinafter referred to as "Chandler") as applied to claim 1 above, and further in view of Kim et al. (US 6679938, hereinafter referred to as "Kim").
claim 5, Asada in view of Chandler does not teach the reducing agent being one of the compounds as claimed. 
Kim teaches a method for producing metal particles including generating aerosol droplets of a solution in a carrier gas and heating the aerosol to form metal particles, wherein the solution includes a metal precursor, water and a co-solvent reducing agent (Col. 4 lines 62-67). Kim teaches the co-solvent reducing agent being methanol or ethanol (Col. 5 lines 14-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reducing agent in the solution of Asada in view of Chandler for a methanol or ethanol reducing agent as taught by Kim in order to yield the predictable result of reducing the iron compound in the solution to iron metal. See MPEP 2143(I)(B). 

Response to Arguments
Applicant's arguments filed 10/08/2021 with regards to the prior art teachings of Asada (US 6060165) have been fully considered but they are not persuasive.
Applicant argues that Asada discloses a conductive iron powder and an iron component forming a vitreous thin layer; however, Asada does not disclose or suggest the relationship between TmM and TmG recited in the amended claim 1, and the present application discloses that when producing a metal powder containing a specific metal (Fe), the metal powder containing (Fe) should be combined with a glass that satisfies equation (2), and that a glass that does not satisfy equation (2) should not be combined. The Examiner does not concur. As Asada suggests using an iron containing compound as the starting metal compound in the solution for preparing an iron containing metal powder (Col. 5 lines 1-4, Col. 6 lines 46-47) as well as BaO-SiO2 glass 
Applicant asserts that when the metal powder is an Fe-containing metal powder, the relationship between the TmM and TmG determines whether or not a uniform and homogenous glassy thin film is formed on the surface of the metal powder, and when equation (2) is satisfied, a uniform and homogeneous glassy thin film is formed on the surface of the metal powder. Applicant further argues that undue experimentation would be required in finding a glass that is applicable to equation (2) and that can be combined with metal powders containing Fe when applying the method of producing metal powders described in Asada to metal powders containing Fe. The Examiner notes that applicant’s alleged features of a uniform and homogeneous film are not features recited in the instant claims. Additionally, Applicant has provided no evidence of a criticality or unexpected results for the film properties due to the specific combination of metal and glass components satisfying formula (2). Therefore, the disclosure of Asada, while not reciting a specific example satisfying all the limitations of the instant claim 1, teaches several suitable metal powder and glass starting materials which satisfy formula (2) when taken in combination and sufficiently renders obvious the claimed formula absent further evidence to the contrary. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c)(II).
Applicant argues that the Examiner referred to the instant claim 1 and found that the instant claim 1 specifies the liquid phase temperature of the glass and then focused on the liquid 2 glassy thin film in Asada and determined the liquid phase temperature as evidenced by Zhang, such that the Examiner, only after learning the present invention, used an analytical method to derive the constituent liquid phase temperature, the method of which is tantamount to hindsight. The Examiner does not concur. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The disclosure of Asada suggests several metal powder materials (Col. 5 lines 1-5), including Fe containing powders, and also teaches several suitable glass substances (Table 1 – examples 1-6) for forming the vitreous thin layer on the metal powder. From the disclosure of Asada, it would have been obvious to one of ordinary skill to form an Fe powder in combination with any of the suitable glass substances, including the BaO-SiO2 material. As the melting point of Fe and the liquid phase temperature of the BaO-SiO2 material are inherent material properties, the obviousness of their combination further extends to the instant formula (2). 
Applicant asserts that Asada could not provide a uniform coating due to the poor wettability between the iron component in the metal powder and the glass; however, with the presently claimed invention “the wettability between the glass and the iron component in the metal powder is improved by the presence of the iron component in the glass, which as a result enables the formation of a strong glass coating film even on an iron-containing metal powder,” (instant specification [0027]). The Examiner does not concur. Applicant has provided no evidence to support a criticality or unexpected results for a wettability between the glass and iron 
With regards to the Applicant’s arguments that Asada does not teach the addition of a reducing agent in an amount of 5-30 mass% to the precursor solution as claimed, the Examiner notes, as applied in the rejection of claim 1 under 35 U.S.C. 103 above, the disclosure of Asada is not relied upon alone for teaching the reducing agent limitations, and further, the combined teachings of Asada and Chandler are seen to sufficiently render obvious the instant reducing agent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736